

113 S1537 IS: To ensure that any new or revised requirement providing for the screening, testing, or treatment of individuals operating commercial motor vehicles for sleep disorders is adopted through a rulemaking proceeding, and for other purposes.
U.S. Senate
2013-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1537IN THE SENATE OF THE UNITED STATESSeptember 23, 2013Mr. Blunt (for himself and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo ensure that any new or revised requirement providing for the screening, testing, or treatment of individuals operating commercial motor vehicles for sleep disorders is adopted through a rulemaking proceeding, and for other purposes.1.Commercial motor vehicle
			 operator requirements relating to sleep disorders(a)In
			 generalThe Secretary of
			 Transportation may implement or enforce a requirement providing for the
			 screening, testing, or treatment (including consideration of all possible
			 treatment alternatives) of individuals operating commercial motor vehicles for
			 sleep disorders only if the requirement is adopted pursuant to a rulemaking proceeding.(b)ApplicabilitySubsection
			 (a) shall not apply to a requirement that was in force before September 1,
			 2013.(c)Sleep disorders
			 definedIn this section, the term sleep disorders
			 includes obstructive sleep apnea.